Cite as 2015 Ark. 14

                   SUPREME COURT OF ARKANSAS

IN RE NINTH EAST JUDICIAL                                   Opinion Delivered January 15, 2015
CIRCUIT–APPROVAL FOR DIGITAL
ELECTRONIC RECORDING




                                               PER CURIAM


        Circuit Judge Robert McCallum, of the Ninth East Judicial Circuit, requests

permission from this court, pursuant to Arkansas Supreme Court Administrative Order No.

4(e), to use digital electronic recording to make the official court record. Judge McCallum has

submitted this request because his court has been without a regular court reporter for several

months, and efforts to fill the position have not been successful.

        Administrative Order No. 4 permits the use of digital electronic recording in the

circuit courts under special circumstances, such as presented here, upon request to, and

approval by, the supreme court. Pursuant to Administrative Order No. 18, digital electronic

recording may be used by state district judges who are presiding over matters pending in the

circuit courts. The use of digital electronic recording is also permitted in many state and

federal courts throughout the country. See the National Center for State Court’s publication,

Making the Record Utilizing Digital Electronic Recording.1

        We grant this request for a one-year period. The use of digital electronic recording in


        1
         Lee Suskin, James McMillan, and Daniel J. Hall, Making the Record Utilizing Digital Electronic Recording,
National Center for State Courts (September 2013) https//www.ncsc.org/services-and-experts/court-
reengineering/~/media/files/pdf/services%20and%experts/court%20reengineering/09012013-making-
digital-record.ashx
                                            Cite as 2015 Ark. 14

Judge McCallum’s court shall comply with Administrative Order No. 4, the Administrative

Office of the Court’s Provisional Guidelines for Digital Audio Recording,2 and the terms set out

in Judge McCallum’s “Proposal for the Use of Electronic Reporting in the 9th Judicial

Circuit of Arkansas.”




        2
          Administrative Office of the Courts, Provisional Guidelines for Digital Audio Recording in State District
Courts (July 1, 2011), https://courts.arkansas.gov/sites/default/files/tree/guidelines.pdf


                                                        2